DETAILED ACTION

1.	Claims 1-4, 6-17 and 19-20 are allowed.
2.	Applicant’s submission of May 2, 2022 entered amendments to Claims 1, 16 and 20.  No new matter was introduced. Applicant’s Remarks, submitted on May 2, 2022, are found to be persuasive. Accordingly, the Section 101 rejections issued in the Final Rejection, dated February 2, 2022, are hereby withdrawn.
3.	Applicant has filed an Electronic Terminal Disclosure on July 15, 2022 with respect to Claims 1-20 of parent U.S. Patent Application No. 13,507,601, which is now U.S. Patent 10,872,374 B2.
4.	Authorization for an examiner's amendment to Claims 1 and 16 was given in an interview with attorney Robert R. Gempeler (Reg No. 68,728) on 7/14/2022 and via an email received on 7/14/2022.

An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT


LISTING OF CLAIMS:


(Currently Amended) An apparatus comprising:
a processor;
a display device;
a memory that stores code that, when executed by the processor, performs the operations of:
receiving[[e]] budget data for a user;
generating[[e]] a graphical representation of a total budget for the user as a function of a total budget amount and a size of a viewing area of the display device, the graphical representation of the total budget comprising a graphical bubble;
generating[[e]] one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device, the one or more graphical representations of the individual budget items of the total budget comprising graphical bubbles, the graphical representation of the total budget having a larger surface area than a surface area of the one or more graphical representations of the individual budget items;
presenting the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount and placed directly adjacent to the graphical representation of the total budget such that an outer boundary of the one or more graphical representations of the individual budget items touches an outer boundary of the graphical representation of the total budget; and
dynamically resizing[[e]] the graphical representation of the total budget and the one or more graphical representations of the individual budget items relative to one another in response to being displayed on a display device with a different viewing area size such that the surface areas of the graphical representations of the total budget and the individual budget items is different than the surface areas of the previously presented graphical representations of the total budget and the individual budget items.
(Currently Amended) The apparatus of claim 1, wherein the code, when executed by the processor, performs the operation of ing[[e]] or shrinking the graphical representation of a total budget and/or the one or more graphical representations of individual budget items depending on the size of the viewing area of the display device that is used.
(Original) The apparatus of claim 1, wherein the graphical representation of a total budget and the one or more graphical representations of individual budget items comprise two-dimensional circles.
(Original) The apparatus of claim 1, wherein the graphical representation of a total budget and the one or more graphical representations of individual budget items comprise three-dimensional spheres.
(Cancelled)
(Currently Amended) The apparatus of claim 1, wherein the code, when executed by the processor, performs the operation of ing actual expenses for each individual budget item within each of the graphical representations of the individual budget items.
(Original) The apparatus of claim 1, wherein the total area or volume of the graphical representations of the individual budget items is equal to the total area or volume of the graphical representation of the total budget.
(Currently Amended) The apparatus of claim 1, wherein the code, when executed by the processor, performs the operation of ing a breakdown of a selected graphical representation of an individual budget item, the breakdown comprising a graphical representation of the individual budget item and one or more graphical representations of individual expense items of the individual budget item.
(Currently Amended) The apparatus of claim 8, wherein the code, when executed by the processor, performs the operation of ing details pertaining to an individual expense item in response to receiving a selection of a graphical representation of the individual expense item.
(Currently Amended) The apparatus of claim 1, wherein the code, when executed by the processor, performs the operation of ing top-level details for the total budget and/or the one or more individual budget items in conjunction with the graphical representations of the total budget and the one or more individual budget items.
(Currently Amended) The apparatus of claim 1, wherein the code, when executed by the processor, performs the operation of ing a graphical representation of a budget item in response to the actual expenses associated with the budget item exceeding the budgeted amount.

(Currently Amended) The apparatus of claim 11, wherein the code, when executed by the processor, performs the operation of ing the graphical representation of the budget item by one or more of:
grow the graphical representation to a size that represents the actual expense;
make the graphical representation brighter;
make the graphical representation colorized;
make the graphical representation blink; and
bake the graphical representation pulsate between its intended budget size and its actual budget size.
(Currently Amended) The apparatus of claim 1, wherein the code, when executed by the processor, performs the operation of ing numerical information for a budget item within the graphical representation of the budget item, the numerical information comprising a percentage of the budget that has been used, an amount of the budget, and/or an actual expense amount associated with the budget.
(Currently Amended) The apparatus of claim 1, wherein the code, when executed by the processor, performs the operation of ing a budget history for a selected individual budget item in conjunction with the graphical representation of the selected individual budget item.

(Currently Amended) The apparatus of claim 1, wherein the code, when executed by the processor, performs the operation of ing graphical representations of individual transactions for a selected individual budget item in conjunction with the graphical representation of the selected individual budget item.
(Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program code embodied therein that, when executed by a processor, performs the operations of
receiving budget data for a user;
generating a graphical representation of a total budget for the user as a function of a total budget amount and a size of a viewing area of a display device, the graphical representation of the total budget comprising a graphical bubble;
generating one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device, the one or more graphical representations of the individual budget items of the total budget comprising graphical bubbles, the graphical representation of the total budget having a larger surface area than a surface area of the one or more graphical representations of the individual budget items;
presenting the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount and placed directly adjacent to the graphical representation of the total budget such that an outer boundary of the one or more graphical representations of the individual budget items touches an outer boundary of the graphical representation of the total budget; and
dynamically resizing the graphical representation of the total budget and the one or more graphical representations of the individual budget items relative to one another in response to being displayed on a display device with a different viewing area size such that the surface areas of the graphical representations of the total budget and the individual budget items is different than the surface areas of the previously presented graphical representations of the total budget and the individual budget items.
(Currently Amended) The computer program product of claim 16, wherein the program code, when executed by a processor, performs the operation of 
(Cancelled)
(Currently Amended) The computer program product of claim 16, wherein the program code, when executed by a processor, performs the operation of 
(Previously Presented) An apparatus comprising:
means for receiving budget data for a user;
means for generating a graphical representation of a total budget for the user as a function of a total budget amount and a size of a viewing area of a display device, the graphical representation of the total budget comprising a graphical bubble;
means for generating one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device, the one or more graphical representations of the individual budget items of the total budget comprising graphical bubbles, the graphical representation of the total budget having a larger surface area than a surface area of the one or more graphical representations of the individual budget items;
means for presenting the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount and placed directly adjacent to the graphical representation of the total budget such that an outer boundary of the one or more graphical representations of the individual budget items touches an outer boundary of the graphical representation of the total budget; and

means for dynamically resizing the graphical representation of the total budget and the one or more graphical representations of the individual budget items relative to one another in response to being displayed on a display device with a different viewing area size such that the surface areas of the graphical representations of the total budget and the individual budget items is different than the surface areas of the previously presented graphical representations of the total budget and the individual budget items.

REASONS FOR ALLOWANCE


REASONS FOR PATENT ELIGIBITY

Based on the 2019 PEG guidance from January 7, 2019: 
Under Step 2A, prong 1:
The claims recite an abstract idea of receiving budget data and generating and displaying the budget data.
The claimed concept falls into the category of organizing human activity, specifically commercial interactions.

Under Step 2A prong 2:
The claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application. 

The claimed limitations recite: “an apparatus comprising: a processor; a display device; a memory that stores code executable by the processor to: receive budget data for a user; generate a graphical representation of a total budget for the user as a function of a total budget amount and a size of a viewing area of the display device, the graphical representation of the total budget comprising a graphical bubble; generate one or more graphical representations of individual budget items of the total budget as a function of budget amounts for each of the individual budget items and the size of the viewing area of the display device, the one or more graphical representations of the individual budget items of the total budget comprising graphical bubbles, the graphical representation of the total budget having a larger surface area than a surface area of the one or more graphical representations of the individual budget items; -2-present the graphical representation of the total budget and the one or more graphical representations of the individual budget items together on the display device sized according to the size of the viewing area of the display device, the one or more graphical representations of individual budget items further sized in proportion to their individual budget amounts relative to the total budget amount and placed directly adjacent to the graphical representation of the total budget such that an outer boundary of the one or more graphical representations of the individual budget items touches an outer boundary of the graphical representation of the total budget; and dynamically resize the graphical representation of the total budget and the one or more graphical representations of the individual budget items relative to one another in response to being displayed on a display device with a different viewing area size such that the surface areas of the graphical representations of the total budget and the individual budget items is different than the surface areas of the previously presented graphical representations of the total budget and the individual budget items.”

These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, Claims 1-4, 6-17 and 19-20 are directed to patent eligible subject matter.

With respect to the prior art rejections under 35 USC §§ 102 and 103, in its submission of November 29, 2021 Applicant amended independent Claims 1, 16 and 20 to include the limitation “and placed directly adjacent to the graphical representation of the total budget such that an outer boundary of the one or more graphical -2-representations of the individual budget items touches an outer boundary of the graphical representation of the total budget.”  Applicant asserted that none of the cited references, alone or in combination, particularly Shergill, disclose the limitations in the amended independent claims. (Remarks, p. 13 - 15). Applicant’s argument was found to be persuasive. A search of the prior art has not identified any art disclosing these limitations. The rejections under Sections 102 and 103 were withdrawn in the Final Rejection, dated February 2, 2022. 

The closest prior art of record US 2012/0130870 A1, Shergill et al., discloses a display of multiple different pie charts where each of the pie charts are the same size and are not placed directly next to each other. Shergill does not teach representation of a budget items by graphical bubbles such that an outer boundary of a particular budget item / graphical bubble touches an outer boundary of a graphical bubble that represents the total budget, as recited in the limitations of the amended independent claims.

The closest prior art of record US 8,589,273 B2, Creeden et al., discloses generating graphs where a user can enlarge the corresponding graph to occupy the full screen or display the actual tabular data that is used to generate the specific graph.

Other relevant prior art:

Nathan Yau, How to Make Bubble Charts, November 23, 2010, FlowingData, flowingdata.com. 

For the reasons stated above, Claims 1-4, 6-17 and 19-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694   

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                         7/15/2022